United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 16-2971
                          ___________________________

                                  Kesheanna Jackson

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

Norac, Inc. (originally named as Norac Additives Inc), doing business as Norac Additives

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                     Appeal from United States District Court
                    for the Eastern District of Arkansas - Helena
                                   ____________

                               Submitted: May 19, 2017
                                 Filed: May 24, 2017
                                    [Unpublished]
                                    ____________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       In this employment-discrimination action, Kesheanna Jackson appeals the
district court’s1 adverse grant of summary judgment on her harassment and retaliation

      1
       The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas.
claims under Title VII and the Arkansas Civil Rights Act. Having jurisdiction under 28
U.S.C. § 1291, this court affirms.

       This court agrees with the district court’s reasoning and concludes that
summary judgment was properly granted. See Beaulieu v. Ludeman, 690 F.3d 1017,
1024 (8th Cir. 2012) (grant of summary judgment is reviewed de novo, viewing
record in light most favorable to nonmovant); Integrity Floorcovering, Inc. v.
Broan-Nutone, LLC, 521 F.3d 914, 917 (8th Cir. 2008) (district court’s determination
of state law is reviewed de novo).

      The judgment is affirmed.
                     ______________________________




                                         -2-